—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered June 11, 1996, convicting defendant, after a jury trial, of murder in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 22 years to life, 71/2 to 15 years and 3x/2 to 7 years, respectively, unanimously affirmed.
To the extent that defendant’s ineffective assistance of counsel claim rests on factual assertions contained in his unsuccessful CPL 440.10 motion, those assertions are not properly before this Court because leave to appeal was denied (see, People v Williams, 266 AD2d 97). On the totality of the existing record, we conclude that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Trial counsel’s failure to move for dismissal of the indictment based on preindictment delay does not require a finding of ineffectiveness, since defendant has not established that such a motion had any likelihood of success (see, People v Singer, 44 NY2d 241; People v Taranovich, 37 NY2d 442). While the delay was lengthy, the crime was extremely serious, defendant was not incarcerated on this charge during the period in question, and there is no evidence of bad faith or prejudice. Concur — Sullivan, J. P., Nardelli, Tom, Lerner and Andrias. JJ.